 


 HCON 54 ENR: Authorizing the reprinting of the 25th edition of the pocket version of the United States Constitution.
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 54 
 
 
June 11, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the reprinting of the 25th edition of the pocket version of the United States Constitution. 
 
 
1.Pocket version of the United States Constitution 
(a)In GeneralThe 25th edition of the pocket version of the United States Constitution shall be reprinted as a House document under the direction of the Joint Committee on Printing.  (b)Additional CopiesIn addition to the usual number, there shall be printed the lesser of— 
(1)285,400 copies of the document, of which 235,400 copies shall be for the use of the House of Representatives and 50,000 copies shall be for the use of the Senate; or  (2)such number of copies of the document as does not exceed a total production and printing cost of $135,312, with distribution to be allocated in the same proportion as described in paragraph (1), except that in no case shall the number of copies be less than 1 per Member of Congress.  
(c)DistributionThe copies of the document reprinted for the use of the House and the Senate under subsection (a) shall be distributed in accordance with— (1)a distribution plan approved by the chair and ranking minority member of the Committee on House Administration of the House of Representatives, in the case of the copies printed for the use of the House; and  
(2)a distribution plan approved by the chair and ranking minority member of the Committee on Rules and Administration of the Senate, in the case of the copies printed for the use of the Senate.   Clerk of the House of Representatives.Secretary of the Senate. 